United States Court of Appeals
                                    F OR T HE D ISTRICT OF C OLUMBIA C IRCUIT
                                               ____________

No. 07-1369                                                         September Term 2009
                                                                                 STB-ExParte646
                                                              Filed On: October 23, 2009
CSX Transportation, Inc.,
         Petitioner
         v.
Surface Transportation Board and United
States of America,
         Respondents
------------------------------
American Chemistry Council, et al.,
         Intervenors
------------------------------
Consolidated with 07-1370, 07-1371, 07-1372,
07-1410, 08-1194


         BEFORE:           Rogers, Tatel, and Griffith, Circuit Judges

                                                 ORDER
       Upon consideration of the petition of Norfolk Southern Railway Company for panel
rehearing filed on July 24, 2009, and the response thereto, it is
      ORDERED that the petition for rehearing be granted and the opinion filed June 9,
2009, be amended as set forth in the opinion issued this date. It is
      FURTHER ORDERED that the judgment of the court issued June 9, 2009, be
vacated. The Clerk is directed to enter a new judgment.
       The Clerk is directed to issue the mandate seven days after the issuance of this
order. See Fed. R. App. P. 41; D.C. Cir. Rule 41.


                                                Per Curiam
                                                                  FOR THE COURT:
                                                                  Mark J. Langer, Clerk
                                                         BY:      /s/
                                                                  Michael C. McGrail
                                                                  Deputy Clerk